Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the answer shows that the last tender of merchandise to plaintiff was on August 20, 1926, and that no claim or demand to arbitrate disputes arising under the terms of the contract was made to appellant from that date until September 14, 1926, and that failure to observe the terms of the limitation of arbitration of seven days was sufficient to defeat the right of arbitration. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.